DETAILED ACTION
This Office Action is in response to the application filed on November 3, 2020. Claims 1-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8-9, 12, and 16-18 are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Publication No. 2014/0205014 (“Nakamura”).
With respect to claim 1, Nakamura teaches:
An encoder which encodes a video into a bitstream using a predicted image (see Fig. 1, item 100), the encoder comprising: 
circuitry (see Fig. 1, all, ¶365, describing that the invention may be implemented by a computer, i.e., circuitry); and 
memory (see ¶365, describing that the invention may be implemented by a computer executing software stored in a computer-readable recording medium which may be a memory), wherein, using the memory, the circuitry: 
generates a list which includes a plurality of candidates for a first motion vector for a first partition in the video, and in which the plurality of candidates includes a candidate which is derived from a second motion vector of a second partition different from the first partition in the video, the list having a maximum list size and an order of the plurality of candidates, at least one of the maximum list size or the order of the plurality of candidates being dependent on at least one of a partition size or a partition shape of the first partition (see Abstract, Figs. 5 and 17, ¶¶89, 115, 122-123, 129, 334, 340, describing that the encoder/decoder generates a candidate list with a plurality of motion vector candidates for a target block of a current frame, i.e., for a first motion vector for a first partition in the video, that these candidates include candidates derived from motion vectors of neighboring blocks in the current fame and a co-located block in a different frame, i.e., the plurality of candidates includes a candidate which is derived from a second motion vector of a second partition different from the first partition in the video, and that the number and order of candidates in the list is set/limited according to the size of the prediction block of the target block, i.e., the list having a maximum list size and an order of the plurality of the candidates, maximum list size and the order of the plurality of candidates is dependent upon a partition shape/size of the first partition); 
selects the first motion vector from the plurality of candidates included in the list (see Figs. 12-13, ¶¶115, 228, showing and describing that the motion vector predictor selecting unit selects the first motion vector from the plurality of candidates in the list); 
encodes an index indicating the first motion vector among the plurality of candidates in the list into the bitstream based on the maximum list size (see citations and arguments with respect to elements above, describing that the selected/first motion vector predictor is output, i.e., encoded into the bitstream, using an index to identify it among the plurality of candidates into the list and that this index corresponds/is based on the maximum list size (see Fig. 12, where maximum list size is 3, so the indexes output are 0, 1, and 2)); and 
generates the predicted image for the first partition using the first motion vector (see Fig. 1, item 105, ¶¶230-231, describing that the first/selected motion vector mvLX is then used to generate a predicted image corresponding to the target block). 
With respect to claim 3, Nakamura teaches each and every element of independent claim 1. Nakamura additionally teaches: 
wherein the maximum list size is a first list size when the partition size is a first partition size, and the maximum list size is a second list size smaller than the first list size when the partition size is a second partition size smaller than the first partition size (see citations and arguments with respect to claim 1 above and Fig. 17, items S401-404, ¶¶265-266, describing that the max list size finalNumMVPCand may be set to a smaller number when the size of the prediction block is smaller). 
With respect to claim 4, Nakamura teaches each and every element of independent claim 1. Nakamura additionally teaches: 
wherein the maximum list size is dependent on the partition shape, and the partition shape is one of a square, a rectangle, and a triangle (see citations and arguments with respect to claim 1 above, describing that the maximum list size is dependent upon the partition shape and ¶266, describing that this shape may be square, e.g., 8x8, or rectangle, e.g., 4x8). 
With respect to claim 7, Nakamura teaches each and every element of independent claim 1. Nakamura additionally teaches: 
wherein the circuitry: 
encodes the index using a first number of bits when the maximum list size is a first list size; and 
encodes the index using a second number of bits larger than the first number of bits when the maximum list size is a second list size larger than the first list size (see Fig. 12, ¶115, showing and describing that where the maximum list size is, e.g., 2, 1 bit will be used to encode the index, and that where the maximum list size is, e.g., 3, 2 bits will be used to encode the index).
With respect to claim 8, Nakamura teaches each and every element of independent claim 1. Nakamura additionally teaches:
wherein the second partition is a partition which neighbors the first partition (see Figs. 5-8, ¶¶128, describing that the candidates in the list may be neighbor candidates, e.g., A0, A1, i.e., the second partition may neighbor the first). 
With respect to claim 9, Nakamura teaches each and every element of independent claim 1. Nakamura additionally teaches:
A decoder which decodes a video from a bitstream using a predicted image (see Fig. 2, item 200), the decoder comprising: 
circuitry (see Fig. 2, all, ¶365, describing that the invention may be implemented by a computer, i.e., circuitry), and 
memory (see ¶365, describing that the invention may be implemented by a computer executing software stored in a computer-readable recording medium which may be a memory), wherein, using the memory, the circuitry: 
generates a list which includes a plurality of candidates for a first motion vector for a first partition in the video, and in which the plurality of candidates includes a candidate which is derived from a second motion vector of a second partition different from the first partition in the video, the list having a maximum list size and an order of the plurality of candidates, at least one of the maximum list size or the order of the plurality of candidates being dependent on at least one of a partition size or a partition shape of the first partition (see citations and arguments with respect to corresponding element of claim 1 above and ¶¶102, 115, 236, 241-242, 245-246, 260, 334, 340, describing that the encoder/decoder generates a candidate list with a plurality of motion vector candidates for a target block of a current frame, i.e., for a first motion vector for a first partition in the video, that these candidates include candidates derived from motion vectors of neighboring blocks in the current fame and a co-located block in a different frame, i.e., the plurality of candidates includes a candidate which is derived from a second motion vector of a second partition different from the first partition in the video, and that the number and order of candidates in the list is set/limited according to the size of the prediction block of the target block, i.e., the list having a maximum list size and an order of the plurality of the candidates, maximum list size and the order of the plurality of candidates is dependent upon a partition shape/size of the first partition); 
decodes an index indicating the first motion vector among the plurality of candidates in the list from the bitstream based on the maximum list size (see citations and arguments with respect to corresponding element of claim 1 above and Figs. 12 and 14, ¶¶102, 104, 115, 247-248, describing that the decoding unit decodes from the bitstream a motion vector predictor index indicating a selected candidate of the candidates in the candidate list when the maximum candidate number is larger than 1, i.e., decodes an index indicating the first motion vector among the plurality of candidates in the list from the bitstream based on the maximum list size); 
selects the first motion vector from the plurality of candidates in the list using the index (see citations and arguments with respect to elements above, showing and describing that the motion vector derivation unit/motion vector predictor selecting unit select the first motion vector from the plurality of candidates in the list according to the motion vector predictor index); and 
generates the predicted image for the first partition using the first motion vector (see Fig. 2, item 206, ¶¶249-250, describing that the first/selected motion vector mvLX is then used to generate a predicted image corresponding to the target block). 
With respect to claim 11, Nakamura teaches each and every element of independent claim 9. Nakamura additionally teaches: 
wherein the maximum list size is a first list size when the partition size is a first partition size, and the maximum list size is a second list size smaller than the first list size when the partition size is a second partition size smaller than the first partition size (see citations and arguments with respect to claim 3 above). 
With respect to claim 12, Nakamura teaches each and every element of independent claim 9. Nakamura additionally teaches: 
wherein the maximum list size is dependent upon the partition shape, and
the partition shape is one of a square, a rectangle, and a triangle (see citations and arguments with respect to claim 4 above). 
With respect to claim 15, Nakamura teaches each and every element of independent claim 9. Nakamura additionally teaches: 
wherein the circuitry: 
decodes the index using a first number of bits when the maximum list size is a first list size; and 
decodes the index using a second number of bits larger than the first number of bits when the maximum list size is a second list size larger than the first list size (see citations and arguments with respect to claim 7 above). 
With respect to claim 16, Nakamura teaches each and every element of independent claim 9. Nakamura additionally teaches: 
wherein the second partition is a partition which neighbors the first partition (see citations and arguments with respect to claim 8 above). 
With respect to claim 17, claim 17 recites the elements of claim 1 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 1 also applies to claim 17. 
With respect to claim 18, claim 18 recites the elements of claim 9 in method form rather than apparatus form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 18. 
Claim Rejections - 35 USC § 103
Claims 2, 5-6, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of U.S. Patent Publication No. 2019/0208201 (“Yasugi”).
With respect to claim 2, Nakamura discloses the invention substantially as claimed. As detailed above, Nakamura teaches each and every element of independent claim 1. 
Nakamura does not explicitly disclose wherein the maximum list size is a first list size when the partition size is a first partition size, and the maximum list size is a second list size larger than the first list size when the partition size is a second partition size smaller than the first partition size. 
However, in the same field of endeavor, Yasugi discloses: 
wherein the maximum list size is a first list size when the partition size is a first partition size, and the maximum list size is a second list size larger than the first list size when the partition size is a second partition size smaller than the first partition size (see ¶¶554-555, describing that it was known to make list size larger, e.g., 3, where the block/partition size is smaller, e.g., s<8). 
As detailed above, Nakamura teaches that the list size may be altered based on partition shape/size. Nakamura does not, however, provide all possible examples of such an alteration. At the time of filing, one of ordinary skill would have been familiar with the different ways that list size may be changed based on block shape and have understood that, as evidenced by Yasugi, known alternatives to the examples given in Nakamura would include increasing list size where block/partition size is very small. Accordingly, to one of ordinary skill in the art at the time of filing, doing so, would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include using a larger number of candidates when the block/partition size is very small in the coding system of Nakamura as taught by Yasugi.
With respect to claim 5, Nakamura discloses the invention substantially as claimed. As detailed above, Nakamura teaches each and every element of independent claim 1. 
Nakamura does not explicitly disclose wherein the maximum list size is a first list size when the partition shape is a triangle, and the maximum list size is a second list size larger than the first list size when the partition shape is not a triangle. 
However, in the same field of endeavor, Yasugi discloses: 
wherein the maximum list size is a first list size when the partition shape is a triangle, and the maximum list size is a second list size larger than the first list size when the partition shape is not a triangle (see ¶¶430-431, describing that it was known for the number of candidates included in a candidate list to be larger when the shape of the block is square, i.e., not a triangle, than when it is non-square, e.g., a triangle – see also Figs. 29A-31C showing non-square triangle partitioning). 
As detailed above, Nakamura teaches that the list size may be altered based on partition shape/size. Nakamura does not, however, provide all possible examples of such an alteration. At the time of filing, one of ordinary skill would have been familiar with the different ways that list size may be changed based on block shape and have understood that, as evidenced by Yasugi, known alternatives to the examples given in Nakamura would include using a larger number of candidates when the shape of the block is square than when the shape of the block is non-square OR using a smaller number candidates when the shape of the block is square and a larger number of candidates when the shape of the block is non-square. Accordingly, to one of ordinary skill in the art at the time of filing, doing so, would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include using a larger number of candidates when the shape of the block is square than when the shape of the block is non-square OR using a smaller number candidates when the shape of the block is square and a larger number of candidates when the shape of the block is non-square in the coding system of Nakamura as taught by Yasugi.
With respect to claim 6, Nakamura discloses the invention substantially as claimed. As detailed above, Nakamura teaches each and every element of independent claim 1. 
Nakamura does not explicitly disclose wherein the maximum list size is a first list size when the partition shape is a square, and the maximum list size is a second list size larger than the first list size when the partition shape is not a square. 
However, in the same field of endeavor, Yasugi discloses: 
wherein the maximum list size is a first list size when the partition shape is a square, and the maximum list size is a second list size larger than the first list size when the partition shape is not a square (see ¶¶430, 432, describing that it was known for the number of candidates included in a candidate list to be larger when the shape of the block is not a square, e.g., is a rectangle, than when it is square). 
The reasons for combining the cited prior art with respect to claim 5 also apply to claim 6.
With respect to claim 10, as detailed above, Nakamura teaches each and every element of independent claim 9. Nakamura in view of Yasugi discloses all the elements of dependent claim 2, the combination of which is incorporated herein. Nakamura/Yasugi additionally teaches: 
wherein the maximum list size is a first list size when the partition size is a first partition size, and the maximum list size is a second list size larger than the first list size when the partition size is a second partition size smaller than the first partition (see citations and arguments with respect to claim 2 above). 
The reasons for combining the cited prior art with respect to claim 2 also apply to claim 10.
With respect to claim 13, as detailed above, Nakamura teaches each and every element of independent claim 9. Nakamura in view of Yasugi discloses all the elements of dependent claim 2, the combination of which is incorporated herein. Nakamura/Yasugi additionally teaches: 
wherein the maximum list size is a first list size when the partition shape is a triangle, and the maximum list size is a second list size larger than the first list size when the partition shape is not a triangle (see citations and arguments with respect to claim 5 above). 
The reasons for combining the cited prior art with respect to claim 5 also apply to claim 13.
With respect to claim 14, as detailed above, Nakamura teaches each and every element of independent claim 9. Nakamura in view of Yasugi discloses all the elements of dependent claim 2, the combination of which is incorporated herein. Nakamura/Yasugi additionally teaches: 
wherein the maximum list size is a first list size when the partition shape is a square, and
the maximum list size is a second list size larger than the first list size when the partition shape is not a square (see citations and arguments with respect to claim 6 above).
The reasons for combining the cited prior art with respect to claim 6 also apply to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/Examiner, Art Unit 2481